                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DARREN HENDERSON,                                   Case No. 17-cv-06977-HSG
                                   8                    Plaintiff,                           ORDER DENYING LEAVE TO
                                                                                             PROCEED IN FORMA PAUPERIS ON
                                   9             v.                                          APPEAL
                                  10     J. LEWIS, et al.,                                   Re: Dkt. No. 67
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a California prisoner, filed this pro se civil rights action pursuant to 42 U.S.C. §

                                  14   1983. Now pending before the Court is plaintiff’s motion requesting leave to proceed in forma

                                  15   pauperis on appeal. The Court has already denied plaintiff leave to proceed in forma pauperis on

                                  16   appeal on the grounds that the appeal is frivolous. See Dkt. No. 66 (citing 28 U.S.C. § 1915(a)(3);

                                  17   Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002)). The pending motion appears

                                  18   to be a copy of the initial motion requesting leave to proceed in forma pauperis on appeal (Dkt.

                                  19   No. 63), but with a prison trust account statement attached. Plaintiff’s second request for leave to

                                  20   proceed in forma pauperis on appeal is therefore DENIED for the same reasons as the initial

                                  21   request was denied. See Dkt. No. 66.

                                  22           This order terminates Dkt. No 67. This case remains closed. The Clerk shall transmit a

                                  23   copy of this order to the Court of Appeals.

                                  24          IT IS SO ORDERED.

                                  25   Dated: 10/10/2019

                                  26                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  27                                                    United States District Judge
                                  28
